Citation Nr: 0738689	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-05 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his brother


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to January 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from March 2003 and December 2003 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington, that increased 
the disability rating for the veteran's service-connected 
post-traumatic stress disorder (PTSD) to 50 percent and 
denied service connection for tinnitus, respectively.  

In March 2006, the veteran was afforded a personal hearing 
before the undersigned. A transcript of the hearing is of 
record.  In March 2007, the Board granted an increased 
evaluation for PTSD, and remanded the issue of entitlement to 
service connection for tinnitus for further development.  The 
case has been returned to the Board and is ready for further 
review.  


FINDING OF FACT

The veteran's current tinnitus did not have its onset during 
active service or result from disease or injury in service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
tinnitus have not been met.   38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims. 

In the instant case, the veteran received timely notification 
prior to the initial unfavorable agency decision in December 
2003.  The RO notice letter dated in June 2003 informed the 
veteran that he could provide evidence to support his claim 
for service connection or location of such evidence and 
requested that he provide any evidence in his possession.  
The notice letter notified the veteran that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency.  He was advised that it was his responsibility to 
either send records pertinent to his claims, or to provide a 
properly executed release so that VA could request the 
records for him. The veteran was advised of what the evidence 
must show and how VA would help.  It is the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  A letter 
properly informing the veteran in this regard was sent in 
April 2007, and the case was readjudicated in an August 2002 
supplemental statement of the case.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records have been obtained.  VA treatment 
records are also on file. No other treatment records have 
been identified.  A VA examination has been conducted and a 
medical opinion has been provided.  In light of the 
foregoing, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issues on appeal is required to comply with 
the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159.

Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1112; 38 
C.F.R. §§ 3.303, 3.307, 3.309.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App.  
247, 253 (1999). 

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
tinnitus.  

The service medical records show that there were no 
complaints, findings, or treatment of tinnitus during active 
service.  

Following service, the veteran was examined by VA in July 
1969, and there was no finding of tinnitus, as well as no 
complaints concerning tinnitus.  Tinnitus is first noted in 
the record when the veteran received VA medical treatment in 
September 2003.  The veteran stated that he had tinnitus 
since 1968, which he attributed to artillery noise exposure.  
The examiner noted that the veteran had various kinds of 
noise exposure:  military artillery noise without a hearing 
protective device, including close proximity to gunfire and 
explosions; occupational construction for 20 years with and 
without a hearing protective device; and recreational 
hunting, chainsaws and power tools, primarily without a 
hearing protective device.  The tinnitus was found consistent 
with his history of noise exposure. 

The veteran was examined by VA in July 2007.  The claims file 
was reviewed by the examiner.  The veteran's medical 
military, recreational and occupational histories were 
documented.  A physical examination was conducted.  The 
examiner found that the veteran's current constant bilateral 
tinnitus was not at least as likely as not related to in-
service noise exposure ending in 1967, but was just as likely 
due to his post service noise exposure.  

There is no competent medical evidence of record showing that 
the veteran's tinnitus had its onset during active service or 
is related to any in-service disease or injury.  The service 
medical records do not show that the veteran had tinnitus in 
service.  The first medical evidence following service 
showing audiological treatment was in September 2003, when 
the veteran complained of having tinnitus.   This was over 30 
years after separation, and there is no record of tinnitus 
prior to that date.   Furthermore, there is no competent 
medical evidence linking the veteran's tinnitus to any in-
service disease or injury.  In fact, the VA examiner provided 
an opinion that it was not at least as likely as not that the 
veteran's current tinnitus was caused by noise exposure 
during service.  The opinion was based upon review of the 
claims file and a physical examination.  This opinion, which 
is uncontradicted in the record, is found to be persuasive.  
See Prejean v.  West, 13 Vet. App. 444, 448-9 (2000).   

The Board is sympathetic to the veteran's current disability; 
however, the veteran is not competent to supplement the 
record with unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain a competent opinion linking the veteran's current 
tinnitus to service, and the medical evidence of record does 
not otherwise demonstrate that it is related to service.   

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for tinnitus.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v.  Brown, 155 F.3d 1353 (Fed. 
Cir. 1998).  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. §5107.  


ORDER

Service connection for tinnitus is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


